 Case 1:15-cr-00290-LO Document 343 Filed 04/16/21 Page 1 of 3 PageID# 4370




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Case No. 1:15-CR-290
                                              )
JOSE DEL TRANCITO GARCIA-                     )
TERUEL,                                       )       The Honorable Liam O’Grady
                                              )
               Defendant.                     )


       GOVERNMENT’S MOTION TO SEAL AND SUPPORTING MEMORANDUM
                PURSUANT TO LOCAL CRIMINAL RULE 49(E)

       The United States, through undersigned counsel, submits this Motion to Seal pursuant to

Local Rule of Court 49(E) of the Local Criminal Rules for the United States District Court for

the Eastern District of Virginia, and asks for an Order sealing the Government’s Motion to

Depose a Witness, which will be filed with the Clerk’s Office on April 16, 2021. The Motion to

Depose a Witness will be filed under seal pursuant to Local Rule 49(E), which provides that the

filing is to be treated as sealed pending the outcome of this motion to seal.

       The United States seeks to file the Motion to Depose a Witness under seal because it

contains information that should not be publicly available. Specifically, the Motion to Depose a

Witness proffers the witness’s testimony. Under Federal Rule of Evidence 615, witnesses

generally should not hear other witnesses’ testimony. Filing the Motion to Depose a Witness

under seal prevents other witnesses from learning of the testimony. Furthermore, the Motion to

Depose a Witness contains identifying information regarding an incarcerated, cooperating

witness. Disclosure of the Motion to Depose a Witness could endanger the witness’s safety.
 Case 1:15-cr-00290-LO Document 343 Filed 04/16/21 Page 2 of 3 PageID# 4371




       This Court has the inherent power to seal materials submitted to it. See Nixon v. Warner

Commc’ns Inc., 435 U.S. 589, 598 (1978) (“It is uncontested, however, that the right to inspect

and copy judicial records is not absolute. Every court has supervisory power over its own

records and files, and access has been denied where court files might have become a vehicle for

improper purposes.”); In re Sealed Affidavit(s) to Search Warrants Executed on February 14,

1979, 600 F.2d 1256, 1257 (9th Cir. 1979) (recognizing that “the courts have inherent power, as

an incident of their constitutional function, to control papers filed with the courts within certain

constitutional and other limitations”). “The trial court has supervisory power over its own

records and may, in its discretion, seal documents if the public’s right of access is outweighed by

competing interests.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).

       The United States has considered alternatives less drastic than sealing and has found none

that would suffice to protect its interests. The Motion to Depose a Witness should remain sealed

until further Order of the Court.

       A proposed sealing order is submitted herewith for the convenience of the Court.



                                               Respectfully submitted,

                                               Raj Parekh
                                               Acting United States Attorney

                                                     /s/    _________________
                                               Anthony T. Aminoff
                                               Thomas W. Traxler
                                               James L. Trump
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Telephone (703) 299-3746
                                               Facsimile (703) 299-3980
                                               Email: Thomas.traxler@usdoj.gov
 Case 1:15-cr-00290-LO Document 343 Filed 04/16/21 Page 3 of 3 PageID# 4372




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of April, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system.



                                                                 /s/____________________
                                                     Anthony T. Aminoff
                                                     Assistant United States Attorney
